DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 November 2021 has been entered.
 Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-8, 10, 11, and 13-17 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant states on p. 9 that because claim 1 now includes a measurement device, it is not directed to an abstract idea, and is eligible. Applicant states that claims 10 and 11 are similarly eligible. This argument is not persuasive. Applicant has failed to persuasively show why, under the 2019 PEG, the mere addition of a measurement device is sufficient to make the claims eligible. As set forth below, in the examiner’s analysis of the claims under the 2019 PEG, the claims remain ineligible as being directed to abstract ideas.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“measurement device” in claims 1 and 10. The term “measurement device” is a generic placeholder that does not recite any structure, and is coupled with functional language describing the functions performed by the “measurement device”. The examiner is considering the measurement device to be the structure shown in Fig. 3, as described in the specification;
“communication unit” in claim 1. The examiner interprets the communication unit as being any generic and commonly used communication unit that allows a computer to communicate with other computers via whatever wired and/or wireless communication standards are commonly used.
“control unit” in claim 1. The examiner interprets the control unit as being any generic and commonly used computer that is capable of sending, receiving, storing, processing, etc., data and/or signals, accepting input from a user, and displaying things to the user.
“display unit” in claim 5. The examiner interprets this as any display unit commonly used with the commonly used computers that embody the control unit.
“course correction procedure generation device” of claim 10. The examiner interprets this as being any generic and commonly used computer that is capable of sending, receiving, storing, processing, etc., data and/or signals, accepting input from a user, and displaying things to the user.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-8, 10, 14, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Regarding claims 1 and 10, as discussed above, the examiner is interpreting the “measurement device” under 112(f) as being the profile meter 110 structure disclosed in Fig. 3, and its equivalents. The specification fails to disclose how the profile meter 110 acquires second measurement data representing horizontal fluctuations of the vehicle due to road surface inclination angle. Profile meter 110 contains measurement unit 117, about which the specification discloses “The measurement unit 117 measures and records the unevenness of the road surface 910. Specifically, the measurement unit 117 measures the unevenness of the road surface 910 with reference to the reference surface by measuring the vertical movement of the measurement leg portion 115” (specification, p. 24, ¶ 0043).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims  1-8, 10, 14, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 10, the scope of the claims in unclear, because the measurement device claimed by Applicant is not described in the specification as being capable of measuring a road surface inclination angle, thereby making the scope of the invention that Applicant seeks protection for indefinite and unclear.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Claims 1-8, 10, 11, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s) mathematical concepts and mental processes, and fail to integrate the abstract ideas into a practical application, or to recite additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG).
Step 1
Step 1 of the 2019 PEG analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-8, 10, 13, 14, and 16 are directed to an apparatus.
Claims 11, 15, and 17 are directed to a method.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
acquire the first measurement and the second measurement data;
execute travel simulation to simulate the vehicle traveling on the course based on the first measurement data and the second measurement data as well as speed of the vehicle depending on a position of the vehicle on the course; 
generate the correction procedure indicating correction content of the course based on a result of the travel simulation when either the vertical fluctuations of the vehicle or the horizontal fluctuations of the vehicle is above a predetermined threshold,
calculate a reference length of a section by dividing the speed of the vehicle by a natural frequency of the vehicle, and

These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claims 2-8 and 13 each recite at least all of the judicial exceptions of claim 1. Claims 2-8 and 13 also appear to recite nothing more than additional abstract ideas of mathematical concepts, and/or mental processes and therefore, claims 2-8 and 13 also recite limitations that fall into the mathematical concept and mental process groups of abstract ideas.
Claim 10 recites:
generate a correction procedure to control fluctuations of the vehicle when traveling on the road surface with wheels along the course, wherein the course correction procedure generation device comprises a communication unit configured to communicate with the measurement device to acquire the first measurement data, the second measurement data, and the measurement position information, and a control unit configured to execute travel simulation to simulate the vehicle traveling on the course based on the first measurement data and the second measurement data as well as speed of the vehicle depending on a position of the vehicle on the course, to generate the correction procedure indicating correction content of the course based on a result of the travel simulation when either the vertical fluctuations or the horizontal fluctuations of the vehicle is above a predetermined threshold, to calculate a reference length of a section by dividing the speed of the vehicle by a natural frequency of the vehicle, and to correct a measured distance of the section which is equal to or above the reference length of the section.
This claim limitation recites abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 10 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claims 14 and 16 also recite at least all of the judicial exceptions of claim 10. Claims 14 and 16 also appear to recite nothing more than additional abstract ideas of mathematical concepts,  and therefore, claims 14 and 16 also recite limitations that fall into the mathematical concept and mental process groups of abstract ideas.
Claim 11 recites:
acquiring the first measurement data and the second measurement data;
executing travel simulation to simulate the vehicle traveling on the course based on the first measurement data and second measurement data as well as speed of the vehicle depending on a position of the vehicle on the course;
generating a correction procedure indicating correction content of the course based on a result of the travel simulation when either the vertical fluctuations or the horizontal fluctuations of the vehicle is above a predetermined threshold;
calculating a reference length of a section by dividing the speed of the vehicle by a natural frequency of the vehicle; and
correcting a measured distance of the section which is equal to or above the reference length of the section.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 11 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claims 15 and 17 also recite at least all of the judicial exceptions of claim 11. Claims 15 and 17 also appear to recite nothing more than additional abstract ideas of mathematical concepts, and/or mental processes and therefore, claims 15 and 17 also recite limitations that fall into the mathematical concept and mental process groups of abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
measurement device acquiring first measurement data representing vertical fluctuations of the vehicle due to a road surface unevenness amount and second measurement data representing horizontal fluctuations of the vehicle due to a road surface inclination angle as well as measurement position information for measuring fluctuations of the vehicle;
a communication unit communicating with the measurement device;

The communication unit and control unit represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The measurement device represents insignificant extra-solution activity of data gathering that are necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 1 is directed to the judicial exceptions.
Claims 2-8 and 13 each contain all of the limitations of claim 1, including the judicial exceptions of claim 1, and the additional elements of claim 1 that fail to integrate the abstract idea into a practical application. None of claims 2-8 and 13 recite additional elements beyond those recited in claim 1 that would integrate the judicial exceptions into a practical application, and therefore claims 2-8 and 13 are also directed to the judicial exception of abstract ideas.
Claim 10 recites the additional elements of:
a measurement device configured to measure unevenness of a road surface on which a vehicle travels along a course and to output first measurement data representing vertical fluctuations of the vehicle due to a road surface unevenness amount when traveling on a the road surface along the course and second measurement data representing horizontal fluctuations of the vehicle due to a road surface inclination angle as well as measurement position information for measuring fluctuations of the vehicle; and
a course correction procedure generation device configured to do computer things.
The course correction procedure generation device represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. 
The measurement device represents insignificant extra-solution activity of data gathering that are necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 10 is directed to the judicial exceptions.
Claims 14 and 16 contain all of the limitations of claim 10, including the judicial exceptions of claim 10, and the additional elements of claim 10 that fail to integrate the abstract idea into a practical application. Claims 14 and 16 do not recite additional elements beyond those recited in claim 10 that would integrate the judicial exceptions into a practical application, and therefore claims 14 and 16 are also directed to the judicial exception of abstract ideas.
Claim 11 recites the additional element of:
measuring unevenness of a road surface on which a vehicle travels along a course and obtaining first measurement data representing vertical fluctuations of the vehicle due to a road surface unevenness amount when traveling on the road surface with wheels along the course and second measurement data representing horizontal fluctuations of the vehicle due to a road surface inclination angle as well as measurement position information for measuring fluctuations of the vehicle.
The measurement step represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, this additional element does not integrate the recited judicial exceptions into a practical application, and claim 11 is directed to the judicial exceptions.
Claims 15 and 17 contain all of the limitations of claim 11, including the judicial exceptions of claim 11, and the additional elements of claim 11 that fail to integrate the abstract idea into a practical application. Claims 15 and 17 do not recite additional elements beyond those recited in claim 11 that would integrate the judicial exceptions into a practical application, and therefore claims 15 and 17 are also directed to the judicial exception of abstract ideas.
Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Regarding claim 1, as discussed with respect to Step 2A Prong Two, the additional element of the computer in the various claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The measurement device represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed in Arnberg, US 5,440,923 (measurement device of Fig. 2; measured vertical and horizontal fluctuations shown in Fig. 3). This additional element therefore remains insignificant extra-solution activity even upon reconsideration.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
claims 1-8 and 13 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claim 10, as discussed with respect to Step 2A Prong Two, the additional element of the computer in the various claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The measurement device represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed in Arnberg, US 5,440,923 (measurement device of Fig. 2; measured vertical and horizontal fluctuations shown in Fig. 3). This additional element therefore remains insignificant extra-solution activity even upon reconsideration.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 10, 14, and 16, and claims 10, 14, and 16 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claim 11, the measurement device represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed in Arnberg, US 5,440,923 (measurement device of Fig. 2; measured vertical and horizontal fluctuations shown in Fig. 3). This additional element therefore remains insignificant extra-solution activity even upon reconsideration.

For these reasons, there are no inventive concepts in claims 11, 15, and 17, and claims 11, 15, and 17 are therefore ineligible as being directed to judicial exceptions of abstract ideas.

Applicant should note that while claims 1-8, 10, 11, and 13-17 are not rejected under 35 U.S.C. §102 or §103, the claims are rejected under 35 U.S.C. §101 and §112, and are not otherwise allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



/LEO T HINZE/
Patent Examiner
AU 2853
13 January 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853